internal_revenue_service department of the treasury washington dc number release date index number a person to contact telephone number refer reply to cc psi - plr-111175-00 date date x y sec_1 sec_2 sec_3 d1 d2 d3 d4 d5 d6 year state accountant1 accountant2 accountant3 law firm dear this letter responds to a date and subsequent correspondence written on behalf of x by its authorized representative requesting a ruling under sec_1362 and requesting that the service grant x an extension of time mr mark d wittman pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat three subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the code the information submitted states that x was incorporated under state law on d1 x filed a form_2553 election to be a small_business_corporation with an effective date of d1 however a as president of x represents that as of d1 x did not yet have shareholders operations or assets and had not begun doing business a represents that x did not have assets operations or shareholders until d3 as x’s form_2553 was filed prior to d3 with an effective date of d1 no valid form_2553 was timely filed on behalf of x effective for d3 a represents that from x’s inception until the acquisition on d5 of all its stock by y a c_corporation x was treated as an s_corporation a represents that x is a holding_company which was formed to hold the stock of three other corporations sec_1 sec_2 and sec_3 a represents that the three corporations were s_corporations on d2 the majority shareholders of sec_1 sec_2 and sec_3 met with accountant1 and law firm to discuss reorganizing the three corporations the majority shareholders decided to form x as a holding_company as of d3 x owned percent of the stock of sec_1 sec_2 and sec_3 the new structure placed x as the parent and the three corporations sec_1 sec_2 and sec_3 as the subsidiaries during these discussions accountant1 advised the shareholders that s_corporations could own other s_corporations however accountant1 mistakenly advised the shareholders that as sec_1 sec_2 and sec_3 were already s_corporations only x would need to elect to be an s_corporation in order for sec_1 sec_2 and sec_3 to become qsubs x intended for each subsidiary to be a qsub effective d3 x relied on its advisors to tell them of the necessary elections x’s advisors failed to advise x of the necessity to file form_966 corporate dissolution or liquidation properly modified on behalf of the subsidiary corporations therefore although the shareholders intended for each of the three corporations to be a qualified_subchapter_s_subsidiary of x no form_966 properly modified was filed on behalf of sec_1 sec_2 and sec_3 additionally a represents that on d4 x terminated its relationship with accountant1 at this point accountant2 became x’s accountant accountant2 prepared separate 1120s returns for x and each subsidiary for year the subsidiaries each issued a schedule_k-1 to x however x mistakenly believed that its year federal tax returns were accurately filed on d5 y a c_corporation acquired percent of the outstanding_stock of x in d6 accountant3 representing y mr mark d wittman requested a copy of the qsub elections for the subsidiaries it was at this point that the shareholders of x learned that qsub elections should have been filed on behalf of the subsidiaries of x additionally during the course of preparing the paperwork for y accountant3 discovered that the tax returns for x and its subsidiaries had not been filed properly a represents that x and sec_1 sec_2 and sec_3 will file amended returns for year reflecting the treatment of sec_1 sec_2 and sec_3 as qsubs rather than as separate s_corporations sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation under sec_301_9100-1 of the procedure and administration mr mark d wittman regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its first taxable_year within sixty days following the date of this letter then such election will be treated as timely made for d3 a copy of this letter should be attached to the form_2553 in addition based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat sec_1 sec_2 and sec_3 as qsubs effective d3 a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise was a valid s_corporation or whether sec_1 sec_2 and sec_3 otherwise were valid qsubs for federal tax purposes as of d5 x will no longer be treated as an s_corporation and its mr mark d wittman subsidiaries will no longer be qsubs this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
